Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Thomas Champagne on 08/16/2022. The application has been amended as follows:

35. (currently amended) A beverage material holder, comprising:
a closed sidewall having first and second opposing rims and completely enclosing an interior of the holder between the first and second opposing rims; 
a lip extending inward from the second rim; 
a beverage material cup made at least in part from water-permeable material and having a ledge around an open end, configured to hold ground beverage material within the interior of the holder; and
a tamping device, wherein the tamping device includes:
a tamping plate configured to enter the interior of the holder, and 
a biasing device configured to urge the tamping plate into the interior of the holder;
wherein the ledge is configured to be secured against the first rim;
wherein the second rim defines an opening configured to receive the tamping device into the interior of the holder and is configured to brace against a surface;
thereby providing support for ground beverage material by the tamping device within the interior of the holder.

39. (canceled) 

40. (currently amended) The beverage material holder of claim 35, wherein:
an inner periphery of the lip defines the second opening; and
the tamping plate is larger in at least one orientation than the second opening, such that the lip retains the tamping plate within the interior of the holder at the second rim.

41. (currently amended) The beverage material holder of claim 35, wherein the biasing device is coupled to the lip.

42. (currently amended) The beverage material holder of claim 35, wherein the biasing device is a spring.

The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 35-37, 40-42 and 55-57 is indicated because: the applicant’s argument in Remark filed on RCE filed on 07/21/2022, has been fully considered and it is persuasive, such that the prior art of record does not anticipate or render fairly obvious the concept in combination with all the additional elements of the claimed invention such as a closed sidewall, a lip extending inward from the second rim, a beverage material cup, a tamping device, a tamping plate, a biasing device, wherein the ledge is configured to be secured against the first rim; wherein the second rim defines an opening configured to receive the tamping device into the interior of the holder and is configured to brace against a surface; thereby providing support for ground beverage material by the tamping device within the interior of the holder as cited in the independent claim 35. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/20/2022